OF TEXAS



                                January   16, 1974



The Honorable Maurice Coats                          Opinion NO. H-     209
Executive Director
Texas Commission     on the Arts    and              Re:   Allowable   uses of
   Humanities                                              revenue created at the
403 Sixth Street                                           local level by the
Austin, ~Texas 78701                                       Hotel Occupancy Tax

Dear Mr.   Coats:

       Your request for an opinion concerns whether ornot the City of
Temple may use a portion of the revenue collected from the Hotel Occupancy
                                                    .
Tax to contract with the Temple Cultural Activzti’es ~Center for cultural
services   to the community.    From a broadei’perspeotive,       you ask “can
units of .10&l government    use revenues collected.f,rom     the Hotel Occupancy
Tax to contract with nongovernmental      organizations    which provide appropriate
programs     or services provided in [Art. ] 1269j-4.1,   [V. T. C. S. ]? ” You have
advised us of the following facts:

           ’ “‘The Temple Cultural Activities         Center is a nonprofit
             corporation.       . . . It is a membership     organization  which
             provides programs         in the arts and humanities for all of
             Temple.     . . . . The Center sponsors      performances    of
             music,    theatre,     and dance, exhibits of the visual arts,
             programs      in .the humanities,    and a varied program of
             instruction in all of these areas.

             “The Center has nine organizational    members    [including
             the Temple Civic Theatre,     the Temple Boys Choir, etc.]
             . . . ., These groups have a combined membership         of
             approximately   1,200 persons.    They provide the’ major
             artistic and non-academic   humanistic   programsfor     almost
             LOP,000 people.




                                     p. .982
The Honorable    Maurice     Coats,   page 2        (H-209)




             “The Center’s   main purpose is the development    of
             programs   in the arts for the general public of central
             Texas.  . . . ”

        The Hotel Occupancy Tax to which you refer is authorized by Art.
1269j-4.1,   V. T. C.S.,   which applies to incorporated    cities with a popula-
tion of 8.500 or more.        The population of Temple,   a Home Rule City,
exceeds that figure.     Section 3c of the statute reads:

                    “(a) The revenue      derived fromany occupancy tax
             authorized or validated      by this Act may only be used
             for:

             “(I) the acquisition    of sites for and the construction,
             improvement,       enlarging,    equipping, repairing,  opera-
             tion, and maintenance       of convention center facilities
             including,    but not limited to, civic center convention
             building 8, auditoriums,       coliseums,   and parking areas
             or facilities   for the parking or storage of motor vehicles
             or other conveyances       located at or in the immediate
             vicinity of the convention center’ facilities:

             “(2) the furnishing      of facilities, personnel and materials
             for the registration      of convention delegates  or registrants;

             “(3) for advertising  for general promotional   and tourist
             advertising  of the city and its vicinity and conducting a
             solicitation and operating program to attract conventions
             and visitors either by the city or through contracts        with
             persons or organizations   selected ,by the city.

             ,I . . . . I,


       The powersof    cities are wholly statutory,   Home Rule cities,  such as
Temple,   can contract with private persons or entities for the provision of
services  its citizens require,  Article 1176, V. T. C. S. See Barrington v.
Cokinos,   338 S.W.2d 133 (Tex. 1960); City of Big Spring v. Board of Control4




                                         p.   983
The Honorable      Maurice    Coats,   page 3       (H-209)




404 S.W.2d 810 (Tex. 1966); City of Crosbyton v. Texas-New                  Mexico
Utilities Co.,       157 S.W.2d 418 (Tex. Civ.App.,       Amarillo,    1942, writ ref.,
want merit).       However,       we do not believe the permissible      uses of occupancy
tax revenues include general efforts to support the arts.               It may be that the
programs      you describe,       in certain situations,   could have the ancillary     effect
of contributing to a “solicitation          and operating program to attract conven-
tions and visitors,       ” but as you state in your inquiry,      their main purpose
is the development         of programs     in the arts for the general public of central
Texas.      Befdrk Hotel Occupancy Tax funds could be used to purchase ser-
vices,    activities    or programs     for the developme‘nt of’,the arts, we believe
they would need to be directly related to the attraction of conventions               or
tourists.     The question of whether such services          or activities   have such a
direct relationship        is ultimately one of fact for the courts,       but should the
city determine initially that a particular program would be developed as a
means directly related to attracting conventions and visitors,                we think it
might then contract with the Center for such a program,                and legally fund
the contract with Hotel Occupancy Tax funds.

        Although we are sympathetic        with efforts to support the arts, it is our
conclusion    that the statutory   provisions   for use of occupancy tax revenues
do not permit expenditures       from those funds for -general cultural or artistic
activities   except in the limited instances where the activity is developed land
carried ,out so as to be directly related to the attraction of conventions        or
tourists.

                                   SUMMARY

                     The City of Temple may not use revenue collected
              from the hotel occupancy tax to contract for operation of
              the Temple Cultural Activities   Center,  except for programs
              which are developed so as to directly relate to the attraction
              of conventions and visitors  to the city.

                                          Very      truly yours,




                                          Attorney      General    of Texas




                                         p.   984
The Honorable   Mallrice   Coats,   page 4       (H-209)




Opinion Committee




                                      p.   985